DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 and 10 are objected to because of the following informalities:  
Claims 1-5 and 10 contain reference numbers in parentheses; and
Claim 10 recites “a RCD circuit” and that acronym is not defined.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US 20180182844) in view of MURAKAMI (US 20070103206).
Regarding claim 1, NAKAMURA discloses a high-frequency absorption diode chip (the examiner notes that limitations in the preamble are not considered), comprising
a base region window is provided on the epitaxial layer (region comprising R1, R2 and R3 in which 52 is formed, see fig 4 and 26, para 110, 113 and 115), the base region window comprises a pressure point region (central region including parts or R1 and R2 including portions of 50 and 52, see fig 4, 22 and 26) and a partial pressure region (region of R3 including portions of 52, see fig 4 and 26, para 115) located at a periphery of the pressure point region (R3 surrounds R1 and R2, see fig 4), the partial pressure region is a closed loop and is located at the periphery of the pressure point region (R3 forms a closed loop around R1 and R2, see fig 4);
 the epitaxial layer (a portion of drift layer 14, which can be formed epitaxially see para 166, is between R3 and R1, see fig 4 and 26) separates the pressure point region from the partial pressure region, 
a first ion diffusion layer (p-layer 52 is formed in R1/R2 and R3, see fig 22 and 26, para 155) is formed in the base region window, 
an emitting region window (region of R1 including 50, see fig 4, 22 and 26, para 156) is formed on the first ion diffusion layer, 
a second ion diffusion layer (p-region 50, see fig 22 and 26, para 156) is formed in the emitting region window, 
upper surfaces of the first ion diffusion layer and the second ion diffusion layer in the pressure point region both are provided with a passivation layer (insulation layer 62 is at least indirectly on top surfaces of 50 and 52, see fig 26), 
an upper surface of the first ion diffusion layer in the partial pressure region is provided with a oxide layer (oxide layer 63 is on top surfaces of 52, see fig 26, para 157), 
both the oxide layer and the passivation layer extend to an upper surface of the epitaxial layer (both 62 and 63 are directly on top surfaces of 14, see fig 26), and 
the passivation layer separates the oxide layer from the first ion diffusion layer in the pressure point region (a line can be drawn from 63 to 52 that passes through 62, see fig 26).
NAKAMURA fails to disclose a device comprising a substrate, characterized in that an epitaxial layer is formed on an upper surface of the substrate.
MURAKAMI discloses a device comprising a substrate (fig 1, 1, para 49), characterized in that an epitaxial layer (fig 1, 2, para 49) is formed on an upper surface of the substrate.
NAKAMURA and MURAKAMI are analogous art because they both are directed towards vertical semiconductor diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAKAMURA with the substrate and epitaxial layer of MURAKAMI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAKAMURA with the substrate and epitaxial layer of MURAKAMI in order to reduce leakage current (see MURAKAMI para 10).
The examiner notes that limitations in the preamble are not considered. When reading the preamble in the context of the entire claim, the recitation “high-frequency absorption diode chip” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Note that “ion diffusion layer” is considered a product-by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 2, NAKAMURA and MURAKAMI disclose the diode chip according to claim 1.
NAKAMURA fails to disclose a device, characterized in that the substrate is an N+ semiconductor, the epitaxial layer is an N- semiconductor,
 the first ion diffusion layer is a boron ion diffusion layer, and the second ion diffusion layer is a phosphorus ion diffusion layer; or
 the substrate is a P+ semiconductor, the epitaxial layer is a P- semiconductor, the first ion diffusion layer is a phosphorus ion diffusion layer, and the second ion diffusion layer is a boron ion diffusion layer.
MURAKAMI discloses a device, characterized in that the substrate is an N+ semiconductor (the doping of 1 is n++, see fig 1, para 49), the epitaxial layer is an N- semiconductor (the doping of layer 2 is n, which is less than n++, see fig 1, para 49),
 the first ion diffusion layer is a boron ion diffusion layer (diffusion region 4 can be a boron diffusion region, see fig 1 para 55), and the second ion diffusion layer is a phosphorus ion diffusion layer (n-region 2 can be phosphorus doped, see fig 1, para 54); or
 the substrate is a P+ semiconductor, the epitaxial layer is a P- semiconductor, the first ion diffusion layer is a phosphorus ion diffusion layer, and the second ion diffusion layer is a boron ion diffusion layer.
NAKAMURA and MURAKAMI are analogous art because they both are directed towards vertical semiconductor diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAKAMURA with the doping polarity of MURAKAMI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAKAMURA with the doping polarity of MURAKAMI in order to reduce leakage current (see MURAKAMI para 10).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US 20180182844) and MURAKAMI (US 20070103206) in view of YAMAMOTO (US 20140284754).
Regarding claim 3, NAKAMURA and MURAKAMI disclose the diode chip according to claim 1.
NAKAMURA fails to disclose a device, characterized in that the depth difference between the first ion diffusion layer and the second ion diffusion layer is 3-5 um.
YAMAMOTO discloses a device, characterized in that the depth difference between the first ion diffusion layer and the second ion diffusion layer is 3-5 um (23 can be 10 microns deep and 39 can be 15 microns deep, see para 223 and 228).
NAKAMURA and YAMAMOTO are analogous art because they both are directed towards semiconductor diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAKAMURA with the specific feature sizes of YAMAMOTO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAKAMURA with the specific feature sizes of YAMAMOTO in order to make a device whose characteristics do not fluctuate (see YAMAMOTO para 8).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US 20180182844) and MURAKAMI (US 20070103206) in view of SALIH (US 20180138319).
Regarding claim 4, NAKAMURA and MURAKAMI disclose the diode chip according to claim 1.
NAKAMURA further discloses a device, characterized in that
 a surface metal layer is formed on an upper surface of the passivation layer (5 is formed on an upper surface of 62, see fig 26, para 160), 
a backside metal layer is formed on the lower surface of the substrate (metal electrode 23 is formed on an underside of the device, see fig 26, para 151), 
preferably, the surface metal layer is selected from more of aluminum (5 can be Al, see para 160), titanium, nickel or silver or a combination thereof.
NAKAMURA fails to disclose a device wherein the backside metal layer is, successive titanium, nickel and silver.
SALIH discloses a device wherein the backside metal layer (13) is, successive titanium, nickel and silver (electrode 43 can be Ti/Ni/Ag, see fig 15, para 27).
NAKAMURA and SALIH are analogous art because they both are directed towards semiconductor diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAKAMURA with the metal layers of SALIH because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAKAMURA with the metal layers of SALIH in order to make a device with a low resistance contact structure (see SALIH para 12).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US 20180182844) and MURAKAMI (US 20070103206) in view of ZHANG (US 20190140049), SUGAWARA (US 20070170436) and YAMAMOTO (US 20140284754).
Regarding claim 5, NAKAMURA and MURAKAMI disclose the diode chip according to claim 1.
NAKAMURA fails to disclose a device, characterized in that 
a thickness of the substrate is 215-220 um, 
a thickness of the epitaxial layer is great than or equal to 50 um, 
a thickness of the oxide layer is 5000-1000A, 
a thickness of the first ion diffusion layer is 6-10 um, 
a thickness of the second ion diffusion layer is 3-5 um, 
a thickness of the surface metal layer is 3-6 um, and 
a thickness of the backside surface metal layer is 2-4 um.
ZHANG discloses a device wherein a thickness of the substrate is 215-220 um (the substrate 101 thickness can be 220 microns, see fig 1, para 96),
a thickness of the oxide layer is 5000-1000A (the oxide layer 1025 can have a thickness of 3000 A, see para 80),
a thickness of the surface metal layer is 3-6 um (the metal layer 118 can be 4 microns thick, see para 94), and 
a thickness of the backside surface metal layer is 2-4 um (the metal layer 128 can be 4 microns thick, see para 94).
SUGAWARA discloses a device wherein a thickness of the epitaxial layer is great than or equal to 50 um (the epitaxial layer 22 can be 50 microns thick, see para 76).
YAMAMOTO discloses a device wherein a thickness of the first ion diffusion layer is 6-10 um (23 can be 7 microns deep, see para 223), and
a thickness of the second ion diffusion layer  is 3-5 um (39 contains a portion 4 microns thick, see para 223).
NAKAMURA, SUGAWARA, ZHANG and YAMAMOTO are analogous art because they both are directed towards semiconductor diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAKAMURA with the precise parameters of SUGAWARA, ZHANG and YAMAMOTO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAKAMURA with the precise parameters of SUGAWARA, ZHANG and YAMAMOTO in order to meet the requirements on both of on-resistance and breakdown voltage (see ZHANG para 8), to have a device with low power losses (see SUGAWARA para 13) and to make a device whose characteristics do not fluctuate (see YAMAMOTO para 8).
Additionally, parameters such as the specific thicknesses of layers in the art of semiconductor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust thickness of the layers in the device of YAMAMOTO in order to make a device that is resistant to stress (see YAMAMOTO para 7).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over NAKAMURA (US 20180182844) and MURAKAMI (US 20070103206) in view of RIZVI (US 5801065).
Regarding claim 10, NAKAMURA and MURAKAMI disclose the diode chip according to claim 1 in a RCD circuit.
NAKAMURA fails to disclose a use of the diode chip according to claim 1 in a RCD circuit.
RIZVI discloses a device use of the diode chip according to claim 1 in a RCD circuit (fig 5 is an RCD device using the device, see fig 5-7, para 24).
NAKAMURA and RIZVI are analogous art because they both are directed towards semiconductor diode devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of NAKAMURA with the use of RIZVI because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of NAKAMURA with the use of RIZVI in order to achieve very high levels of ESD protection (see RIZVI para 12).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811
/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811